UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:April 23, 2012 (Date of earliest event reported) IXYS CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-26124 77-0140882 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 1590 Buckeye Drive Milpitas, California 95035 (Address of principal executive offices and zip code) Registrant's telephone number, including area code: (408) 457-9000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions. The following information is furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On April 23, 2012, IXYS issued a press release.The text of IXYS’s press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (c) Exhibits The following exhibit is furnished (not filed) herewith: Exhibit Number Description Text of press release issued by IXYS Corporation, dated April 23, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. IXYS CORPORATION By: /s/By: /s/ Uzi Sasson Uzi Sasson, President and Chief Chief Financial Officer (Principal Financial Officer) Date:April 26, 2012
